Citation Nr: 1142563	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  07-23 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent and a rating in excess of 60 percent from March 2007 for service-connected coronary artery disease (CAD), status post coronary artery bypass surgery.

2.  Entitlement to a rating in excess of 40 percent for service connected diabetes mellitus, type II (DMII).

3.  Entitlement to an initial rating in excess of 30 percent for a left eye disability.

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity associated with DMII.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity associated with DMII.

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity with concurrent carpal tunnel syndrome (CTS).

7.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity with concurrent CTS.

8.  Entitlement to a compensable rating for erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	Mary Quin, Attorney


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to March 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

The issue of entitlement to service connection for urinary incontinence as secondary to service connected DMII has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.





FINDINGS OF FACT

1.  The Veteran failed to show (without good cause) for VA examinations scheduled to determine the severity of his CAD and the evidence of record does not support a finding that his CAD caused congestive heart failure or workload of less than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or resulted in left ventricular dysfunction with an ejection fraction of 30 to 50 percent prior to January 16, 2007.

2.  As of January 16, 2007, the evidence of record does not support a finding that his CAD resulted in chronic congestive heart failure; or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

3.  The Veteran's DMII does not require restricted diet and regulation of activities, does not cause episodes of ketoacidosis or hypoglycemic reactions, does not require weekly visits to a diabetic care provider, has not caused progressive loss of weight or strength.

4.  The Veteran's peripheral neuropathy of the bilateral lower extremities associated with DMII does not manifest as moderate impairment of the external popliteal nerves.

5.  The Veteran's peripheral neuropathy of the bilateral upper extremities with concurrent CTS manifests as moderate incomplete paralysis of the median nerve.

6.  The Veteran suffers loss of erectile power but does not suffer a current deformity of the penis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent and a rating in excess of 60 percent from January 16, 2007 for service-connected CAD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 3.655, 4.1, 4.3, 4.7, 4.40, 4.45, 4.104, Diagnostic Code 7005 (2011).

2.  The criteria for a rating in excess of 40 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.119, Diagnostic Code 7913 (2011).

3.  The criteria for an initial rating in excess of 30 percent for a left eye disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45 (2011); 38 C.F.R. § 4.84a, Diagnostic Code 6029 (effective prior to December 10, 2008).

4.  The criteria for initial ratings in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8521 (2011).

5.  The criteria for an initial rating 30 percent for peripheral neuropathy of the right upper extremity with concurrent CTS have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.124a, Diagnostic Codes 8599-8516, 8515 (2011).

6.  The criteria for an initial rating 20 percent for peripheral neuropathy of the left upper extremity with concurrent CTS have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.124a, Diagnostic Codes 8599-8516, 8515 (2011).

7.  The criteria for an initial compensable rating for ED have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R.       §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.115b, Diagnostic Code 7522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A.  Coronary Artery Disease

The Veteran seeks an initial rating in excess of 30 percent and a rating in excess of 60 percent from March 2007 for service-connected coronary artery disease (CAD), status post coronary artery bypass surgery.  The RO rated the disability under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005, which provides for a 30 percent rating when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure (CHF) in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for CAD resulting in chronic CHF; or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

Private treatment records dated April 2004 indicate that the Veteran had CAD, status post coronary artery bypass surgery and that it was stable.  Private treatment records show that the ejection fraction was 50 percent in January 2007 and 48 percent in March 2007.  In May 2007, the Veteran sought an evaluation with Dr. U.M.B.  He denied chest pain, shortness of breath, palpitations, dizziness and syncope.  Dr. U.M.B. noted that the EKG performed in March 2007 showed an ejection fraction of 45 to 50 percent while the May 2007 stress test showed 40 to 45 percent ejection fraction that reduced to 25 percent after exercise.  The left ventricular function returned to baseline, 45 to 50 percent, after recovery.  In June 2007, the Veteran had a coronary artery bypass grafting.  February 2009 records from Dr. Y.Q. show METs estimated at 6 and ejection fraction at 55 percent.

The Board notes that the Veteran was scheduled for a VA examination in November 2005; however, he failed to report without good cause.  None of the evidence received prior to March 2007 shows that he suffered more than one episode of acute congestive heart failure (CHF) in a year or had a workload of greater than 3 METs but not greater than 5 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope.  He did have an ejection fraction of 50 percent in January 2007; therefore, at most, the effective date of the 60 percent rating should be assigned from January 16, 2007.  Overall, the available evidence does not support the assignment of an initial rating in excess of 30 percent.

Further, since January 16, 2007, none of the available evidence shows an ejection fraction at less than 30 percent; chronic CHF; or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope.  The Veteran was scheduled for a VA examination in January 2011; however, he again failed to report without good cause.

In this case, the preponderance of the evidence fails to support the assignment of an initial rating in excess of 30 percent.  The preponderance of the evidence shows that a 60 percent rating is warranted from January 16, 2007; however, the evidence dated since January 16, 2007 does not support the assignment of a rating in excess of 60 percent.

Based upon the foregoing, the appeal seeking initial rating in excess of 30 percent is denied.  An effective date of January 16, 2007 for the assignment of the 60 percent rating is granted and entitlement to a rating in excess of 60 percent from January 16, 2007 is denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Diabetes Mellitus, Type II

The Veteran seeks a rating in excess of 40 percent for service-connected DMII. The RO rated the disability under 38 C.F.R. § 4.119, DC 7913.  Under this diagnostic code, DMII requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  DMII requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.

Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.

First, the Board notes that the Veteran was scheduled for a VA examination in November 2005; however, the Veteran did not appear.  In May 2007, Dr. U.M.B. evaluated the Veteran.  The Veteran reported that he exercised regularly and that his workouts included a daily 25-minute walk and the use of an elliptical machine for 15 minutes three to four days a week.  He had been improving his dietary habits and had discontinued cigarette use.  The diagnosis was DMII with peripheral circulatory disorders.  Dr. U.M.B. said that the DMII is difficult to control and that the Veteran should increase aerobic exercise, lose weight, and continue to watch his diet.

In June 2009, the Veteran had a VA examination.  The examiner did not indicate review of the claims file; however, as the current severity of his DMII is at issue, and because the examiner interviewed and examined the Veteran, the Board finds that the examination is adequate for rating purposes.  The report indicates that the Veteran had not been hospitalized or treated for diabetic ketoacidosis or episodes of hypoglycemia in the past year.  He reported progressive loss of strength in his arms and legs, tingling and numbness of fingers and hands, and urinary incontinence.  The urinary incontinence did not require the use of absorbent material.  He took oral medication and required insulin more than once per day.  He described symptoms of claudication after walking 200 yards on level ground at 2 mph and calf pain at rest.  He noted persistent coldness of the extremities.  Treatment for erectile dysfunction had not been successful.

The eye examination results were within normal limits.  The extremities showed no ischemic limb pain or persistent coldness.  Testing of the bilateral lower extremities showed moderately impaired peripheral pulses, normal motor and sensory functions, and brisker than average reflexes.  Peripheral nerve involvement was not evident during examination.  Examination of the upper extremities showed motor and sensory function within normal limits.  The examiner noted that the Veteran's lack of energy due to fluctuation in serum glucose levels impacted his employment and that his lack of endurance and inability to participate in strenuous activity affected his activities of daily living.  An updated VA examination was scheduled for January 2011; however, the Veteran did not appear.  

Based upon the evidence, the Board finds that a rating in excess of 40 percent is not warranted for DMII.  While the preponderance of the evidence shows that the Veteran has required insulin, it has not shown restricted diet, regulation of activities, episodes of ketoacidosis or hypoglycemic reactions, or twice per month visits to a diabetic care provider.  While the June 2009 VA examiner noted that his DMII rendered him unable to participate in strenuous activity, activity was not regulated by his medical providers.  In fact, the treatment providers encouraged him to exercise more.

In sum, the Board finds that the preponderance of the evidence supports the currently assigned 40 percent rating for service-connected DMII.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

C.  Left Eye

The Veteran seeks an initial rating in excess of 30 percent for a service-connected left eye disability.  The criteria for evaluating disabilities of the eyes were amended effective December 10, 2008; however, these amended criteria govern cases only when claims are filed on or after December 10, 2008.  73 Fed. Reg. 66543  (November 10, 2008).  Here, the claim was received in March 2005.  Therefore, the revised rating criteria revised are not applicable herein.

The RO rated the disability under 38 C.F.R. § 4.79, DC 6029 (effective prior to December 10, 2008), which provides for a 30 percent rating for either bilateral or unilateral aphakia.  The accompanying note indicates that the 30 percent rating prescribed for aphakia is a minimum rating to be applied to the unilateral or bilateral condition and is not to be combined with any other rating for impaired vision.  When only one eye is aphakic, the eye having poorer corrected visual acuity will be rated on the basis of its acuity without correction.  When both eyes are aphakia, both will be rated on corrected vision.  The corrected vision of one or both aphakia eyes will be taken one step worse than the ascertained value, however, not better than 20/70 (6/21).  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  See 38 C.F.R. § 4.84a , DC 6029 (effective prior to December 10, 2008).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a , DCs 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a , Table V.

A VA examination was scheduled for November 2005; however, the Veteran failed to appear.  November 2005 VA treatment records show uncorrected vision in the right eye at 20/25+2 and at 20/30 in the left eye.  Corrected vision was 20/20 in the right eye and 20/30+ in the left eye.  The diagnosis was myopia/astigmatism with presbyopia in each eye with vision improved to 20/30+ in the left eye.  He had no diabetic retinopathy in the right eye as of October 2005.

When applying the criteria for impaired visual acuity to the Veteran's uncorrected vision of the left eye, the eye having poorer corrected visual acuity, the Veteran's vision is noncompensable.  38 C.F.R. § 4.83a , Table V.  In other words, his visual acuity is not of the severity to warrant a compensable rating per the application of Table V, 38 C.F.R. § 4.83a.

In sum, the preponderance of the evidence weighs against the assignment of a rating in excess of 30 percent for the service-connected left eye disability.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


D.  Peripheral Neuropathy, Lower Extremities

The Veteran seeks an initial rating in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities.  The RO evaluated the Veteran's bilateral condition under Diagnostic Code 8599- 8521.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 8599 is used to evaluate unlisted diseases of the peripheral nerves that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 8521 pertains to paralysis of the external popliteal nerve and provides that moderate and severe incomplete paralysis warrant 20 percent and 30 percent evaluations, respectively.  Complete paralysis of the external popliteal nerve is manifested by the following symptoms, and is rated at the maximum, 40 percent level: foot drop and slight drop of first phalanges of all toes; cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.71a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id.

The rating schedule does not define the terms 'mild,' 'moderate,' or 'severe' as used in this diagnostic code.  Instead, adjudicators must evaluate all of the evidence and render a decision that is 'equitable and just.'  38 C.F.R. § 4.6.

Private treatment records dated January 2005 indicate polyneuropathy of the legs, with the right leg being worse than the left.  In February 2005, Dr. T.C.C. sent a letter to VA indicating that he has treated the Veteran's persistent and slowly progressive numbness with pain of both legs and hands for a few years.  He noted that in December 2004, he diagnosed chronic and slowly progressive polyneuropathy of the legs with neuralgia, and chronic bilateral CTS.  EMG tests showed mild active denervations with loss of motor units at bilateral intrinsic foot muscles.  He said the condition was to be treated conservatively.

In May 2007, the Veteran sought an evaluation with Dr. U.M.B.  He complained of occasional leg pains at rest and said that while the condition had existed for an extended period of time, the condition had not changed in severity, quality, or duration.  His problem was his calves, where he suffered mild tingling and aching.  The diagnosis was leg pain.  Dr. U.M.B. recommended a neurological consultation.

As noted above, the Veteran had a VA examination for his DMII in June 2009.  At that time, he reported progressive loss of strength in his legs.  He described symptoms of claudication after walking 200 yards on level ground at 2 mph and calf pain at rest.  He noted persistent coldness of the extremities.  Examination of the extremities showed no ischemic limb pain or persistent coldness.  Testing of the bilateral lower extremities showed moderately impaired peripheral pulses, normal motor and sensory functions, and brisker than average reflexes.  Peripheral nerve involvement was not evident during examination.  

VA examinations were scheduled for November 2005 and January 2011; however, the Veteran failed to appear without good cause.

Based upon the evidence, the Board finds that the preponderance of the evidence does not show that the Veteran's peripheral neuropathy of the bilateral lower extremities manifests as moderate or severe incomplete paralysis or complete paralysis of the popliteal nerve.  At most, his conditions have been described as mild.

The Board notes that the Veteran was scheduled for VA examinations in November 2005 and January 2011; however, he failed to appear without good cause.  These examinations could have provided evidence favorable to his claim.  Unfortunately, the evidence of record supports only the currently assigned 10 percent rating for each lower extremity.  Accordingly, the claims seeking entitlement to ratings in excess of 10 percent for bilateral lower extremity peripheral neuropathy are denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

E.  Peripheral Neuropathy, Upper Extremities

The Veteran seeks an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the bilateral upper extremities with concurrent CTS.  The RO rated the disability under 38 C.F.R. § 4.124a, DC 8599-8516, indicating that he has an unlisted disability rated on the basis of paralysis of the ulnar nerve.  See 38 C.F.R. §§ 4.20, 4.27.  A 10 percent rating is warranted for the major and minor extremity exhibiting mild incomplete paralysis.  Moderate incomplete paralysis warrants a rating of 20 percent for the minor extremity and a 30 percent for the major extremity.  Severe incomplete paralysis warrants a 30 percent rating for the minor extremity and a 40 percent for the major extremity.  For complete paralysis of the ulnar nerve, a maximum rating of 50 percent is warranted for minor upper extremity and 60 percent for the major extremity.  Complete paralysis is defined as being manifested by the 'griffin claw' deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.  38 C.F.R. § 4.124a, DC 8516.

Also potentially applicable is DC 8515 which provides a 10 percent evaluation for the minor or major extremity with mild incomplete paralysis of the median nerve; a 20 percent rating for the minor extremity and a 30 percent rating for the major extremity for moderate incomplete paralysis; a 40 percent rating for the minor extremity and a 50 percent rating for the major extremity for severe incomplete paralysis; and a 60 percent rating for the minor extremity and a 70 percent rating for the major extremity for complete paralysis of the median nerve.  Symptoms of complete paralysis of the median nerve include the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances. 38 C.F.R. § 4.124a , Diagnostic Code 8515.

Private treatment records dated April 2004 show that the Veteran had pain of the left hand.  In February 2005, Dr. T.C.C. sent a letter to VA indicating that he has treated the Veteran's persistent and slowly progressive numbness with pain of both legs and hands for a few years.  He said that he diagnosed chronic bilateral CTS in December 2004, but that the condition was not of the severity to warrant surgery.  Conservative treatment was recommended.  He said he performed nerve conduction studies in January 2005 which showed that the distal motor latency of the left median nerve was moderately prolonged while the right median nerve testing had no response.  Test results indicted distal polyneuropathy and bilateral CTS.  The diagnosis was bilateral CTS secondary to DMII.  Clinical correction was recommended.

A VA examination was scheduled for November 2005; however, the Veteran failed to appear without good cause.

May 2006 VA treatment records show complaints of worsening pain in his hands.  He described constant, sharp pain and said that his hands have weakened and he can no longer open bottles.  Records also show abnormal nerve conduction studies consistent with moderate to severe bilateral median nerve entrapment neuropathy at the wrist (CTS).  Also noted was possible early polyneuropathy.  September 2006 records indicate that the Veteran had a nerve block in the right 4th finger for trigger finger. 

As noted above, the Veteran had a VA examination in June 2009 for his DMII.  During the examination, he reported progressive loss of strength in his arms and tingling and numbness of fingers and hands.  He noted persistent coldness of the extremities.  The examination showed no ischemic limb pain or persistent coldness. Examination of the upper extremities showed motor and sensory function within normal limits.  

In this case, the Board finds that the Veteran's peripheral neuropathy of the bilateral upper extremities with CTS warrants a moderate rating.  As noted above, in January 2005, testing showed that the left median nerve was moderately prolonged while the right median nerve testing had no response.  In May 2006, nerve conduction studies were consistent with moderate to severe bilateral median nerve entrapment neuropathy.  Because the VA examiner found motor and sensory function within normal limits, the Board finds that at most, his condition warrants the ratings for moderate incomplete paralysis of the median nerve.  The Board notes that the Veteran was scheduled for VA examinations in November 2005 and January 2011; however, he failed to appear without good cause.  These examinations could have provided evidence favorable to his claim.

In sum, the Board finds that the Veteran suffers moderate incomplete paralysis of the median nerve.  Accordingly, a 20 percent rating is warranted for the minor extremity and a 30 percent rating is warranted for the major extremity for his peripheral neuropathy of the bilateral upper extremities with CTS under DC 8515.  38 C.F.R. § 4.124a.  To this extent, the appeal is granted.

F.  Erectile Dysfunction

The Veteran seeks a compensable rating for ED.  The only diagnostic code specifically addressing erectile dysfunction is under DC 7522.  38 C.F.R. § 4.115b.  The Board can find no other diagnostic code that would be more appropriate in rating the Veteran's disability.  DC 7522 provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  Id.  Thus, two distinct criteria are required for a compensable rating: loss of erectile power and deformity of the penis.

In every instance where the schedule does not provide a zero percent rating (non-compensable) for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

In this case, the medical evidence of record shows that he suffered Peyronie's Disease in July 2002.  It was recommended that he consider an inflatable penile prosthesis to straighten his penis and allow for erections.  A March 2005 note from the VA sexuality clinic did not indicate continued Peyronie's Disease and did not note any deformities of the penis.  The record indicated that treatment of ED had been unsuccessful.  The June 2009 VA examination discussed above also noted that treatment for ED had been unsuccessful.  No other treatment records indicate a deformity of the penis.

As noted above, the Veteran was scheduled for a VA examination in November 2005; however, he failed to appear without good cause.  This examination could have provided evidence favorable to his claim.  Thus, because there is no evidence of a deformity of the penis, a compensable rating is not warranted under Diagnostic Code 7522.  There is no other diagnostic code that provides rating criteria that is more closely analogous to the Veteran's ED.  Although there is no schedular criteria that affords the Veteran a compensable rating for the service-connected ED, it is important to point out, however, that the Veteran's ED is being compensated by the receipt of SMC for loss of use of a creative organ.

In sum, the preponderance of the evidence is against the Veteran's claim.  There is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

II.  Extraschedular Ratings & TDIU

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Board finds that the schedular criteria are adequate to address the Veteran's disabilities.  The schedular criteria provide for ratings greater than those currently assigned; however, the Veteran's disabilities are not of the severity to warrant the assignment of higher ratings.  The evidence fails to show that any of the disabilities have substantially interfered with his employment or have resulted in frequent hospitalization.

Finally, the Court has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a claim for TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable due to his service-connected disabilities.  Records indicate that the Veteran retired from the Postal Service in 2003.  The June 2009 VA examiner found that employment and activities of daily living would be effected due to lack of energy due to fluctuation in serum glucose levels, lack of endurance, and inability to participate in strenuous activity.  However, the examiner did not state that the Veteran is unemployable due to his disabilities.  Further, as noted above, the Veteran was scheduled for VA examinations in November 2005 and January 2011, however, he did not appear and did not provide good cause for failing to appear.  These examinations could have provided evidence favorable to the Veteran's claims.  In sum, without evidence that the Veteran is unemployable due to his service-connected disabilities, the Board finds that no further consideration of a TDIU is warranted.  Id.

III.  The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.           § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, for all claims except the claim seeking entitlement to an increased rating for DMII, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Regarding the claim seeking entitlement to an increased rating for DMII, section 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id. 

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the duty to notify was satisfied subsequent to the initial RO decision by way of a letter sent to the Veteran in December 2010 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Although the notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the case by way of a rating decision issued in February 2011 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to decide this appeal as the timing error did not affect the essential fairness of the adjudication

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private treatment records.  Documents in the claims file indicate that while Dr. U.M.B. provided some treatment records, additional attempts at obtaining records from this private provider were unsuccessful.  Specifically, in December 2010 and February 2011, VA made attempts to obtain records.  In February 2011, Dr. U.M.B. indicated that records would not be provided unless VA paid a copy fee.  VA is not permitted to pay for treatment records.  The Veteran was notified of Dr. U.M.B.'s negative response in February 2011.  The Veteran has not otherwise obtained and/or submitted records from Dr. U.M.B.

In addition, the Veteran was scheduled for a VA examination for all disabilities on appeal in November 2005.  He failed to appear without good cause.  Another VA examination was scheduled for June 2009 for his DMII.  He appeared for the examination.  Subsequent to the June 2009 examination, the Veteran was scheduled for an examination in January 2011 for his DMII and CAD.  He did not appear and did not provide good cause for failing to appear.  While the duty to assist is neither optional nor discretionary (See Littke v. Derwinski, 1 Vet. App. 90, 92 (1991)), the duty is not always a one-way street; nor is it a "blind alley."  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

"The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the veteran only in a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted).  See also Counts v. Brown, 6 Vet. App. 474, 476 (1994).  As noted in Smith v. Derwinski, 2 Vet. App. 429, 432 (1992), the duty to assist is not unlimited in scope and requires of the VA only those actions which are reasonable under the circumstances involved.  In this case, VA made multiple attempts to obtain the private treatment records and provided opportunities for the Veteran to appear for VA examinations.  

When VA notified the Veteran that it was unable to obtain records from Dr. U.M.B., he did not obtain and submit them himself.  He also failed to appear for the scheduled VA examinations without good cause.  Therefore, the Board finds that VA has satisfied its duty to assist with these matters.

Finally, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an initial rating in excess of 30 percent is denied while a 60 percent rating from January 16, 2007 for service-connected coronary artery disease (CAD), status post coronary artery bypass surgery is granted.

Entitlement to a rating in excess of 40 percent for service connected diabetes mellitus, type II (DMII) is denied.

Entitlement to an initial rating in excess of 30 percent for a left eye disability is denied.

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity associated with DMII is denied.

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity associated with DMII is denied.

Entitlement to an initial 30 percent rating for peripheral neuropathy of the right upper extremity with concurrent CTS is granted.

Entitlement to an initial 20 percent rating for peripheral neuropathy of the left upper extremity with concurrent CTS is granted.

Entitlement to a compensable rating for erectile dysfunction (ED) is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


